PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,022
Filing Date: 31 Mar 2017
Appellant(s): RABE et al.



__________________
Michael Sanzo, Reg. No. 36,912
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken have been modified by the Advisory Action dated 4/15/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
A final rejection was mailed on 12/11/2020. On 4/11/2021, Appellant filed a notice of appeal, claims, and after final remarks. The 4/11/2021 claims made no changes relative to the previously presented claims. The 4/11/2021 claims were entered. The 4/11/2021 claims were rejected for the reasons of record presented in the final office action mailed on 12/11/2020.

The following ground(s) of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 48-50, 53, and 55-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aksnes, WO 2008/148873 A2; in view of Barclay, US 2008/0199923 A1; Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al., US 2016/0066600 A1. 
Claim 48
Claim Interpretation
The phrases “said biomass is obtained by the fermentation of Labyrinthulea cells” and “the 25-60 g/kg of sulphate in said dry biomass is from sulphate present during the fermentation of said Labyrinthulea cells” are process limitations in the product claim. Therefore, the limitations are interpreted as analogous to process limitations in product-by-process claims.
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the Appellant to show an unobvious difference. MPEP 2113. 

Rejection
Aksnes discloses a PUFA containing (n-3 HUFA, p. 10, ln. 12; eicosapentaenoic acid, p. 126, ln. 32; linolenic acid, p. 127, ln. 18; docosahexaenoic acid, p. 128, ln. 4; linoleic acid, p. 128, ln. 24; arachidonic acid, p. 129, ln. 11) feedstuff (fish feed composition, p. 7, ln. 2). 
Labyrinthulea biomass (ln. 3)
Aksnes discloses a PUFA containing feedstuff (see above). Aksnes discloses the feed can contain algae meal (p. 15, ln. 18). 
Aksnes does not disclose the feedstuff comprises a Labyrinthulea biomass. 
Barclay is drawn to organisms for the production of lipids with high concentrations of omega-3 highly unsaturated fatty acids (HUFA) that are suitable for animal consumption as food additives (para 0002). Barclay discloses microflora biomass, which is obtained from Labyrinthulea biomass, is useful for aquaculture (para 0006). Barclay discloses the product can be added directly as a PUFA (omega-3 HUFA) source for fish (para 0028). Barclay discloses the biomass can be added as a supplement to the feed for fish (para 0028). Barclay discloses biomass (harvested cells, para 0029) from Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof), as taught in Barclay, to the PUFA-containing feedstuff, taught in Aksnes, to obtain a PUFA-containing feedstuff comprising a Labyrinthulea biomass. One of ordinary skill in the art at the time the invention was filed would have been motivated to include Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof) because it acts as a PUFA (omega-3 HUFA) source for fish (Barclay, para 0028) and provides protein, which can contribute significantly to the nutritional value (para 0029). 
NOTE: With respect to the process limitation that the biomass is obtained from fermentation, Barclay discloses the biomass is made by fermentation (growing of the microflora in fermentation medium, abstract). Additionally, the discussion of the process limitations in the product claim apply to this limitation. 
Labyrinthulea biomass comprises 25-60 g/kg of sulphate by weight of dry biomass (ln. 4)

First, the prior art suggests a feedstuff having an overlapping range of sulphate. The limitation recites an amount of sulphate in the biomass. However, the claim is drawn to a feedstuff (i.e., a final product) – not a biomass. The ingredients used to make the claimed composition does not patentably distinguish the claimed product form the prior art product. Stated in other terms, a composition comprising A (biomass) and B (sulphate) is not patentably distinguishable from a composition comprising A and B made from a mixture of individual ingredient A and individual ingredient B; or a composition comprising A and B made from an ingredient having both A and B. As such, the limitation is interpreted as an amount of sulphate present in the feedstuff.
Claim Interpretation: 
2% of biomass having 25 g/kg sulphate suggests a feedstuff comprising 0.5g/kg sulphate (2%*25g/kg = 0.5 g/kg). A feedstuff having 0.5 g/kg sulphate is equivalent to 0.05% sulphate (0.5g/1000g*100%=0.05%). 
22% of biomass having 60 g/kg sulphate suggests a feedstuff comprising 13.2g/kg sulphate (22%*60g/kg = 13.2 g/kg). A feedstuff having 13.2 g/kg sulphate is equivalent to 1.32% sulphate (13.2g/1000g*100%=1.32%). 
Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Second, the concentration of sulphate in the biomass does not patentably distinguish the claimed invention from the prior art. 

The prior art suggests the concentration of sulphate represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, for the following three factors. 
As a first factor, the prior art suggests sulphate concentration is known to   control the cell aggregate size during biomass fermentation. Barclay discloses the sulphate (sodium sulfate) controls the cell aggregate size during biomass fermentation (Barclay, para 0022). Barclay discloses the biomass is dried and/or extruded to product the food product (para 0032). Barclay discloses the concentration of sodium sulfate is effective to meet the salinity requirements of the microflora (para 0020). As such, one having ordinary skill in the art at the time of invention would have been motivated to use sulphate (sodium sulfate) in the concentration necessary to provide a significant portion 
As a second factor, the present specification and prior art suggest overlapping ranges of concentration in the fermentation medium. The present specification discloses chloride is employed in the fermentation in amounts of less than 3 g/l, in particular less than 500 mg/l, especially preferably less than 100 mg/l (p. 13, ln. 24-26). Barclay discloses chloride is employed in the fermentation in amounts of less than about 3 gl/l, more preferably less than about 500 mg/l, more preferably less than about 250 mg/l and more preferably between about 60 mg/l and about 120 mg/l (para 0020). Barclay discloses the concentration of sodium sulfate is effective to meet the salinity requirements of the microflora (para 0020). Barclay discloses a range of sodium sulfate between 3.0 and 30.2 g/l (p. 13, Table 11). Barclay discloses preferable sodium concentration is (expressed as g/l of Na) is greater than about 1.0 g/l, more preferably between about 1.0 g/l and about 50.0 g/l and more preferably between about 2.0 g/l and about 25 g/l (para 0021). In other words, the present specification measures the sulphate in the biomass instead of measuring the sulphate in the fermentation media. However, the different measurement does not distinguish the claimed feedstuff from the prior art. 
NOTE: The concentration of sulphate in the fermentation media results in the sulphate in the biomass (see 1/9/2020 remarks, p. 8, last para wrapping to p. 9, discussing that “during the production of the feedstuff, use is made of a Labyrinthulea biomass obtained by culturing in a concentration of sulphate such that the resulting 
As a third factor, the present specification and prior art suggest growing the biomass in a sodium sulphate solution for the same reason as the present specification, i.e., a chlorine free source of sodium to avoid corrosion. The present specification discloses biomass cells are fermented in a medium with low salinity to avoid corrosion (specification, p. 13, ln. 21-22). The present specification discloses sodium sulphate as a chlorine-free source of sodium salts (specification, p. 13, ln. 21-23). In a similar manner, Barclay discloses a fermentation medium containing non-chloride containing salt, which is sodium sulfate (para 0020; p. 13, Table 11). Barclay discloses the reduced chloride content avoids the corrosive effects of chloride on fermentation equipment (para 0005). 
For the factors discussed above, the concentration of sulphate represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
NOTE: With respect to the process limitation that the 25-60 g/kg of sulphate in said dry biomass is from sulphate present during the fermentation of said Labyrinthulea cells, as discussed above Barclay discloses the biomass is made by fermentation (growing of the microflora in fermentation medium, abstract) that contains sulphate (para 0020 and above discussion). Additionally, the discussion of the process limitations in the product claim apply to this limitation. 
Feedstuff is characterized by an abrasion resistance, based on its Pellet Durability Index (PDI), of at least 91 % (ln. 7-8)
Aksnes discloses the feedstuff is a diet formulation that supports the fish farming industry (p. 8, ln. 1-2). Aksnes discloses a fish feed composition (p. 7, ln. 2). Aksnes discloses the feedstuff can be in pellet form (p. 12, ln. 2).
Aksnes does not disclose the feedstuff has high abrasion resistance based on its Pellet Durability Index (PDI), of at least 91%. 
Neece is drawn to animal feedstuff in pellet form (abstract). Neece discloses the quality of animal feed pellets is a continuing problem, in that pellets without sufficient durability are prone to excessive breakage and fines production during transport and handling, thereby increasing losses when the pelletized animal feed is lost due to such breakage and fines production (para 0005). Neece discloses feed pellets desirably have a PDI of at least about 90% (para 0059). Neece discloses a pellet will lose its ability to stay together as the PDI falls (para 0059). Neece discloses pellet durability is in the range from about 90% to about 99% (para 0060). Neece discloses pellet durability is important for avoiding crumbling, breakage and/or moisture absorption by the pellets (para 0061). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet, as taught in Aksnes, having a high abrasion resistance, which is based on its PDI of about 90% to about 99%, as taught in Neece, to obtain a PUFA containing feedstuff having a high abrasion resistance, which is based on its PDI of about 90% to about 99%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a PUFA containing 
Additionally, Jobe is drawn to animal feedstuffs in the form of pellets (abstract). Jobe discloses pellet durability index (PDI) of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90% (para 0040). Jobe discloses it is desirable to increase the PDI to provide pellets with desirable physical properties and handling characteristics (para 0049). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet, as taught in Aksnes, having a high abrasion resistance, which is based on its PDI of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90%, as taught in Jobe, to obtain a PUFA containing feedstuff having a high abrasion resistance, which is based on its PDI of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a PUFA containing feedstuff have a high abrasion resistance, which is based on its PDI of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90% because pellets with high abrasion resistance (PDI of at least about 505, 60%, 
Feedstuff is characterized by a water stability of at least 96% (ln. 8-9)
Aksnes discloses the feedstuff is a diet formulation that supports the fish farming industry (p. 8, ln. 1-2). Aksnes discloses the feedstuff can be in pellet form (p. 12, ln. 2). Aksnes discloses the feedstuff can be a slowly dissolving fish feed composition (p. 14, ln. 3-4).
Aksnes does not disclose the feedstuff has high water stability.
Barrows is drawn to aquatic feed (abstract). Barrows discloses the product does not disintegrate upon soaking in water as quickly as traditional feeds and but holds its texture and dry mass for more than 24 hrs (para 0008). Barrows discloses increased water stability of the new product also contributes to the preservation of tank water quality (para 0008). Barrows discloses the feed product is an extruded feed that may include algae (para 0023). Barrows discloses the feed product may be coated with oil (para 0023). 
NOTE: The specification discloses water stability is measured after soaking the samples in water for 30 minutes (p. 2, ln. 33). In light of the specification, the claimed water stability is water stability after 30 minutes of soaking. 
Barrows discloses an exemplary product having 99.42% water stability. Barrows illustrates the loss in weight over the soaking period is linear (see Fig. 5 depicting the % dry matter retained over soaking time). Barrows discloses exemplary products having an initial weight of 54.3 g that is subjected to soaking for 24 to yield a final weight of 39.3 g (p. 4, Table 2). 

(54.3 g initial weight – 39.3g weight after soaking) / 24 hours = 0.625 g loss/1 hr = 0.3125/30 minutes. 
54.3 g – 0.3125 g loss after 30 minutes = 53.9875 g 
53.9875 g after 30 minutes soaking/54.3 g initial weight *100% = 99.42% water stability. 
Barrows discloses an exemplary product having 99.3874% water stability. Barrows illustrates the loss in weight over the soaking period is linear (see Fig. 5 depicting the % dry matter retained over soaking time). Barrows discloses exemplary products having an initial weight of 56.8 g that is subjected to soaking for 24 to yield a final weight of 40.1 g (p. 4, Table 2). 
Sample Calculations: 
(56.8 g initial weight – 40.1g weight after soaking) / 24 hours = 0.6958 g loss/1 hr = 0.3479/30 minutes. 
56.8 g – 0.3479 g loss after 30 minutes = 56.452 g 
56.452 g after 30 minutes soaking/56.8 g initial weight *100% = 99.3874% water stability. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a PUFA containing feedstuff, as taught in Aksnes, having a water stability of at least 96% (over 99%), as taught in Barrows, to obtain a PUFA containing feedstuff having a water stability of at least 96% (over 99%). One of ordinary skill in the art at the time the invention was filed would have been motivated to make a PUFA containing feedstuff having a water stability of at least 96% (over 99%) 
Regarding claim 49: Barclay discloses biomass (harvested cells, para 0029) from the Labyrinthulea cells that are in the family Thraustochytriaceae (Thraustochytrium, Schizochytrium, and mixtures thereof, para 0031).
Regarding claim 50: Barclay discloses the amount of Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof) in a range from between about 5% to about 95% by weight (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the sulphate content (as implied by the sulphate content in the biomass and the percentage of biomass in the feedstuff): The discussion of the limitation presented in claim 48 applies here as above. 
Claim Interpretation: 
9% of biomass having 25 g/kg sulphate suggests a feedstuff comprising 2.25 g/kg sulphate (9%*25g/kg = 2.25 g/kg). A feedstuff having 2.25 g/kg sulphate is equivalent to 0.225% sulphate (2.25g/1000g*100%=0.225%). 
20% of biomass having 60 g/kg sulphate suggests a feedstuff comprising 12g/kg sulphate (20%*60g/kg = 12 g/kg). A feedstuff having 12 g/kg sulphate is equivalent to 1.2% sulphate (13.2g/1000g*100%=1.32%). 
Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claim 53: Barclay discloses the amount of Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof) in a range from between about 5% to about 95% by weight (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the sulphate content (as implied by the sulphate content in the biomass and the percentage of biomass in the feedstuff): The discussion of the limitation presented in claim 48 applies here as above. 
Claim Interpretation: 
11% of biomass having 25 g/kg sulphate suggests a feedstuff comprising 2.75g/kg sulphate (11%*25g/kg = 2.75 g/kg). A feedstuff having 2.75 g/kg sulphate is equivalent to 0.275% sulphate (2.75g/1000g*100%=0.275%). 
18% of biomass having 60 g/kg sulphate suggests a feedstuff comprising 10.8 g/kg sulphate (18%*60g/kg = 10.8 g/kg). A feedstuff having 10.8 g/kg sulphate is equivalent to 1.08% sulphate (10.8g/1000g*100%=1.08%). 
Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claim 55: Neece discloses pellet durability is in the range from about 90% to about 99% (para 0060). Jobe discloses pellet durability index (PDI) of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90% (para 0040).
Regarding claim 56: Barrows suggests high water stability includes 99.42% water stability and 99.3874% water stability. See discussion of Barrows in the rejection of claim 48 above. 
Regarding claim 57: Barrows suggests high water stability includes 99.42% water stability and 99.3874% water stability. See discussion of Barrows in the rejection of claim 48 above. 
Regarding claim 58: Aksnes discloses DHA (docosahexaenoic acid) present in a range of is in the range from 0.1 to 25%, 0.1 to 20%, 0.1 to 15%, 0.1 to 10%, 0.1 to 5%, 0.1 to 0.2%, 0.2 to 0.3%, 0.3 to 0.4%, 0.4 to 0.5%, 0.5 to 0.6%, 0.6 to 0.7%, 0.7 to 0.8%, 0.8 to 0.9%, 0.9 to 1.0%, 1.0 to 1.1%, 1.1 to 1.2%, 1.2 to 1.3%, 1.3 to 1.4%, 1.4 to 1.5%, 1.5 to 1.6%, 1.6 to 1.7%, 1.7 to 1.8%, 1.8 to 1.9%, 1.9 to 2.0%, 2.0 to 2.1 %, 2.1 to 2.2%, 2.2 to 2.3%, 2.3 to 2.4%, 2.4 to 2.5%, 2.5 to 2.6%, 2.6 to 2.7%, 2.7 to 
Regarding claim 59: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
a) a total protein content of 33 to 67% by weight (ln. 2)
Aksnes discloses 10-90 wt% of protein (p. 7, ln. 9).  
b) a total fat content of 5 to 25% by weight (ln. 3)
Aksnes discloses lipids typically comprise about 15%- 50% of fish diets (p. 10, ln. 4). Aksnes discloses the fish feed composition comprises from 0-20% lipid (p. 24, ln. 21), between 0.5 to 50% of the feed (p. 126, ln. 13-14), or from 5 to 25% of the feed (p. 126, ln. 21-22).
c) a total starch content of at most 25% by weight (ln. 4)
Aksnes discloses up to about 20% of dietary carbohydrates (p. 10, ln. 12) that can be starch (carbohydrate sources are typically starch-containing cereals such as wheat or cereal starches, p. 7, ln. 7-8; p. 11, ln. 2). 
One or more of g) a DHA content of 0.1 to 4.0% by weight (ln. 5-9)
Aksnes discloses DHA (docosahexaenoic acid) present in a range of is in the range from 0.1 to 25%, 0.1 to 20%, 0.1 to 15%, 0.1 to 10%, 0.1 to 5%, 0.1 to 0.2%, 0.2 to 0.3%, 0.3 to 0.4%, 0.4 to 0.5%, 0.5 to 0.6%, 0.6 to 0.7%, 0.7 to 0.8%, 0.8 to 0.9%, 0.9 to 1.0%, 1.0 to 1.1%, 1.1 to 1.2%, 1.2 to 1.3%, 1.3 to 1.4%, 1.4 to 1.5%, 1.5 to 1.6%, 1.6 to 1.7%, 1.7 to 1.8%, 1.8 to 1.9%, 1.9 to 2.0%, 2.0 to 2.1 %, 2.1 to 2.2%, 2.2 to 2.3%, 2.3 to 2.4%, 2.4 to 2.5%, 2.5 to 2.6%, 2.6 to 2.7%, 2.7 to 2.8%, 2.8 to 2.9%, 

Claims 51, 52, and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aksnes, WO 2008/148873 A2; in view of Barclay, US 2008/0199923 A1; Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al., US 2016/0066600 A1; as applied to claims 48-50, 53, and 55-59 above and in further view of Bouvier et al., Aquafeed Twin Screw Extrusion Processing. 
Regarding claim 51: Aksnes in view of Barclay, Neece, Jobe, and Barrows is relied on as above. 
Aksnes discloses lipids typically comprise about 15%- 50% of fish diets (p. 10, ln. 4). Aksnes discloses the fish feed composition comprises from 0-20% lipid (p. 24, ln. 21), between 0.5 to 50% of the feed (p. 126, ln. 13-14), or from 5 to 25% of the feed (p. 126, ln. 21-22). Aksnes discloses the lipid can be any vegetable lipid and/or marine lipid, which may be either solid or liquid at room temperature (p. 10, ln. 27-28). Aksnes discloses conventional processes for preparing feed include extrusion (p. 149, ln. 7-10). 
Aksnes does not disclose the feedstuff is coated with the oil. 
Bouvier is drawn to aquafeed extrusion processing (p. 76, Abstract). Bouvier discloses operations for making aquafeed include including raw mix preparation, extrusion processing, drying, fat coating and cooling (p. 76, Abstract). Bouvier discloses diets must comply with the essential nutrient and energy required for the normal metabolism, reproduction and growth of the fishes (p. 81, 2nd to last para). Bouvier discloses vegetable oils (p. 83, 3rd para). Bouvier discloses extrusion cooking of nd para). Bouvier discloses fat addition is commonly done after drying (p. 91, Fat Coating section, 2nd para). Bouvier discloses oil is coated on the feed in amounts up to 30% (p. 91, Fat Coating section, part i)) and up to 40% total oil content (p. 91, Fat Coating section, part ii)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feedstuff comprising lipid that may be a vegetable oil, as taught in Aksnes, wherein about 5% of the oil is in the feed and the remainder of the oil to achieve up to about 30% or up to about 40% oil content is coated on the feedstuff, as taught in Bouvier, to obtain a feedstuff comprising an oil coating. One of ordinary skill in the art at the time the invention was filed would have been motivated to include up to about 5% of the oil in the feed and coat the remainder of the oil on the feed to provide the fish with the essential nutrient and energy required for the normal metabolism, reproduction and growth (Bouvier, p. p. 81, 2nd to last para), while also fine tuning the bulk density of the feedstuff (Bouvier, p. 91, Fat Coating section, 2nd para).
With respect to the amount of coating: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception nd para) that is then coated with up to about 30% oil and up to about 40% total oil (p. 91, Fat Coating section). In summary, the prior art recognizes the conventional nature of total lipid amounts ranging from 0-50% of the feed, up to 5% of oil in the feed core, and the remainder of the oil added as a coating. As such, the amount of vegetable oil coated on the feedstuff represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 52: Bouvier discloses vegetable oils (p. 83, 3rd para). Aksnes discloses the fish feed composition comprises from 0-20% lipid (p. 24, ln. 21), between 0.5 to 50% of the feed (p. 126, ln. 13-14), or from 5 to 25% of the feed (p. 126, ln. 21-22). Aksnes discloses the lipid can be any vegetable lipid and/or marine lipid, which may be either solid or liquid at room temperature (p. 10, ln. 27-28).
With respect to the concentration of the oil, the discussion of MPEP 2144.05 II applies here as above. The amount of vegetable oil coated on the feedstuff represents the mere carrying forward of an original conception involving only change of form, 
Regarding claim 54: Barclay discloses the amount of Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof) in a range from between about 5% to about 95% by weight (para 0031).
Bouvier discloses coating with oils (see rejection of claim 51 above). 
With respect to the concentration of the oil, the discussion of MPEP 2144.05 II applies here as above. The amount of vegetable oil coated on the feedstuff represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-50, 53, and 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,619,175 B2 in view of Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al.,  US 2016/0066600 A1. 
Regarding claims 48, 55, 56, and 57:
Claim Interpretation
The phrases “said biomass is obtained by the fermentation of Labyrinthulea cells” and “the 25-60 g/kg of sulphate in said dry biomass is from sulphate present during the fermentation of said Labyrinthulea cells” are process limitations in the product claim. Therefore, the limitations are interpreted as analogous to process limitations in product-by-process claims.
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the Appellant to show an unobvious difference. MPEP 2113. 
In the present case, the process limitations imply a PUFA-containing feedstuff comprising 2 to 22% by weight of dry biomass, wherein the biomass is a fermentation by-product (or co-product) of Labyrinthulea cells, wherein the biomass comprises 25-60 
‘175 claims a feedstuff comprising a PUFA-comprising biomass, wherein the PUFA-comprising biomass comprises Labyrinthulomycetes biomass (microbial cells of the taxon Labyrinthulomycetes, claim 1), has a sulphate content of 25 to 60 g/kg based on dry matter (claim 1), and wherein the feedstuff extrudate has an oil load capacity of at least 0.35 g of oil per g of feedstuff (claim 1). ‘175 claims a biomass content of 2 to 22% by weight (claim 7). 
‘175 does not claim an abrasion resistance, based on its Pellet Durability Index (PDI), of at least 91 % (claim 48); and at least 94% (claim 55). 
Neece is drawn to animal feedstuff in pellet form (abstract). Neece discloses the quality of animal feed pellets is a continuing problem, in that pellets without sufficient durability are prone to excessive breakage and fines production during transport and handling, thereby increasing losses when the pelletized animal feed is lost due to such breakage and fines production (para 0005). Neece discloses feed pellets desirably have a PDI of at least about 90% (para 0059). Neece discloses a pellet will lose its ability to stay together as the PDI falls (para 0059). Neece discloses pellet durability is in the range from about 90% to about 99% (para 0060). Neece discloses pellet durability is important for avoiding crumbling, breakage and/or moisture absorption by the pellets (para 0061). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed, as claimed in ‘175, having a high abrasion 
Additionally, Jobe is drawn to animal feedstuffs in the form of pellets (abstract). Jobe discloses pellet durability index (PDI) of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90% (para 0040). Jobe discloses it is desirable to increase the PDI to provide pellets with desirable physical properties and handling characteristics (para 0049). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed, as claimed in ‘175, having a high abrasion resistance, which is based on its PDI of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90%, as taught in Jobe, to obtain a PUFA containing feedstuff having a high abrasion resistance, which is based on its PDI of at least about 50%, at least about 60%, at least about 75%, desirably at least about 80%, suitably at least about 85%, or at least about 90%. One of ordinary skill in the art at the time the invention was filed would have been 
‘175 does not claim water stability of at least 96% (claim 48); or at least 98% (claims 56 and 57). 
Barrows is drawn to aquatic feed (abstract). Barrows discloses the product does not disintegrate upon soaking in water as quickly as traditional feeds and but holds its texture and dry mass for more than 24 hrs (para 0008). Barrows discloses increased water stability of the new product also contributes to the preservation of tank water quality (para 0008). Barrows discloses the feed product is an extruded feed that may include algae (para 0023). Barrows discloses the feed product may be coated with oil (para 0023). 
NOTE: The specification discloses water stability is measured after soaking the samples in water for 30 minutes (p. 2, ln. 33). In light of the specification, the claimed water stability is water stability after 30 minutes of soaking. 
Barrows discloses an exemplary product having 99.42% water stability. Barrows illustrates the loss in weight over the soaking period is linear (see Fig. 5 depicting the % dry matter retained over soaking time). Barrows discloses exemplary products having an initial weight of 54.3 g that is subjected to soaking for 24 to yield a final weight of 39.3 g (p. 4, Table 2). 

(54.3 g initial weight – 39.3g weight after soaking) / 24 hours = 0.625 g loss/1 hr = 0.3125/30 minutes. 
54.3 g – 0.3125 g loss after 30 minutes = 53.9875 g 
53.9875 g after 30 minutes soaking/54.3 g initial weight *100% = 99.42% water stability. 
Barrows discloses an exemplary product having 99.3874% water stability. Barrows illustrates the loss in weight over the soaking period is linear (see Fig. 5 depicting the % dry matter retained over soaking time). Barrows discloses exemplary products having an initial weight of 56.8 g that is subjected to soaking for 24 to yield a final weight of 40.1 g (p. 4, Table 2). 
Sample Calculations: 
(56.8 g initial weight – 40.1g weight after soaking) / 24 hours = 0.6958 g loss/1 hr = 0.3479/30 minutes. 
56.8 g – 0.3479 g loss after 30 minutes = 56.452 g 
56.452 g after 30 minutes soaking/56.8 g initial weight *100% = 99.3874% water stability. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a PUFA containing feedstuff, as claimed in ‘175, having a water stability of at least 96% (over 99%), as taught in Barrows, to obtain a PUFA containing feedstuff having a water stability of at least 96% (over 99%). One of ordinary skill in the art at the time the invention was filed would have been motivated to make a PUFA containing feedstuff having a water stability of at least 96% (over 99%) 
Regarding claim 49: ‘175 claims the Labyrinthulea cells are in the family Thraustochytriaceae (Thraustochytrium, Schizochytrium, Aurantiochytrium, Oblongichytrium or Ulkenia, claim 4). 
Regarding claims 50 and 53: ‘175 claims a biomass content of 2 to 22% by weight (claim 7). 
Regarding claim 58: ‘175 claims a polyunsaturated fatty acid content ranges of 2-12% (claim 8), 5-8% (claim 9), and 3-10% (claim 12); an omega-3 fatty acid content of 1-6% (claim 8) and 2.5-4% (claims 9 and 12); and DHA content ranges of 0.5-3% (claim 8), 0.8-2.5% (claim 12). 
Regarding claim 59: ‘175 claims protein content ranges of 30-60% (claim 7), 40-50% (claim 9) and 35-55% (claim 11); total fat content ranges of 15-35% (claim 7), 22-28% (claim 9), and 18-32% (claim 11); starch content of not more than 25% (claim 7) and 7-13% (claim 9); polyunsaturated fatty acid content ranges of 2-12% (claim 8), 5-8% (claim 9), and 3-10% (claim 12); an omega-3 fatty acid content of 1-6% (claim 8) and 2.5-4% (claims 9 and 12); and DHA content ranges of 0.5-3% (claim 8), 0.8-2.5% (claim 12). 

Claims 51, 52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,619,175 B2 in view of Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al.,  US 2016/0066600 A1; as applied to claims 48-50, 53, and 55-59 above, and in further view of Bouvier et al., Aquafeed Twin Screw Extrusion Processing. 
Regarding claims 51 and 52: ‘175 claims at least 0.35 g of oil per g of feedstuff (claim 1). 
‘175 does not claim the feedstuff is coated with oil in an amount of 3-18% by weight.
Bouvier is drawn to aquafeed extrusion processing (p. 76, Abstract). Bouvier discloses operations for making aquafeed include including raw mix preparation, extrusion processing, drying, fat coating and cooling (p. 76, Abstract). Bouvier discloses diets must comply with the essential nutrient and energy required for the normal metabolism, reproduction and growth of the fishes (p. 81, 2nd to last para). Bouvier discloses vegetable oils (p. 83, 3rd para). Bouvier discloses extrusion cooking of aquafeed (p. 85, Figure 2). Bouvier discloses vegetable oils (p. 83, 3rd para). 
Bouvier discloses adding up to 5% fat to the extruder to help fine tune the bulk density (p. 91, Fat Coating section, 2nd para). Bouvier discloses fat addition is commonly done after drying (p. 91, Fat Coating section, 2nd para). Bouvier discloses oil is coated on the feed in amounts up to 30% (p. 91, Fat Coating section, part i)) and up to 40% total oil content (p. 91, Fat Coating section, part ii)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feedstuff comprising lipid that may be a vegetable oil, as claimed in ‘175, wherein about 5% of the oil is in the feed and the remainder of the oil to achieve up to about 30% or up to about 40% oil content is coated on the feedstuff, as taught in Bouvier, to obtain a feedstuff comprising an oil coating. nd to last para), while also fine tuning the bulk density of the feedstuff (Bouvier, p. 91, Fat Coating section, 2nd para).
With respect to the amount of coating: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, ‘175 claims an extrudate feedstuff comprising an oil content of at least 0.35 g of oil per g of feedstuff. Bouvier discloses up to 5% fat in the feed is added in the core of the feed (p. 91, Fat Coating section, 2nd para) that is then coated with up to about 30% oil and up to about 40% total oil (p. 91, Fat Coating section). In summary, ‘175 and the prior art recognizes the conventional nature of total lipid amounts ranging from at least 35% of the feed (at least 0.35 g of oil per g of feedstuff, ‘175 claim 1), up to 5% of oil in the feed core, and 
Regarding claim 54: ‘175 claims a biomass content of 2 to 22% by weight (claim 7). Bouvier discloses oil is coated on the feed in amounts up to 30% (p. 91, Fat Coating section, part i)) and up to 40% total oil content (p. 91, Fat Coating section, part ii)). 

(2) Response to Argument

35 USC 103
Rejections of claims 48-50, 53, and 55-59 as obvious over Aksnes, WO 2008/148873 A2; in view of Barclay, US 2008/0199923 A1; Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al., US 2016/0066600 A1. 
Note the biomass taxon hierarchy: Labyrinthulea (class) > Thraustochytriaceae (family) > Thraustochytrium and Schizochytrium (genus). See Specification, page 4, lines 19 to 25.  
The Sulfate/Biomass Ratios of Claim 48 (Appeal Brief, p. 9-11)
As an initial matter, it is noted the phrases “said biomass is obtained by the fermentation of Labyrinthulea cells” and “the 25-60 g/kg of sulphate in said dry biomass is from sulphate present during the fermentation of said Labyrinthulea cells” are process 
As discussed in the rejections, the process limitations imply a PUFA-containing feedstuff comprising 2 to 22% by weight of dry biomass, wherein the biomass comprises 25-60 g/kg of sulphate by weight of dry biomass. 
Appellant argues the prior art does not teach or suggest biomass comprising 25-60 g/kg of sulphate by weight of dry biomass (Appeal Brief, p. 9). Appellant argues the prior art discloses absolute sulphate salt concentration as opposed to the claimed relative sulphate salt concentration (Appeal Brief, p. 9). Examiner is not persuaded by this argument. First, it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. MPEP 2113. The phrases concerning the fermentation process (“biomass is obtained by the fermentation of Labyrinthulea cells” and “sulphate in said dry biomass is from sulphate present during the fermentation of said Labyrinthulea cells”) fail to patentably distinguish the claimed product from the product suggested in the prior art. The process limitation imply a product comprising biomass and sulphate. Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Furthermore, Barclay discloses a Labyrinthulea biomass made by fermenting cells in the presence of sulphate (Barclay, para 0022). Second - even if the Appellant is correct in this argument, the argument addresses only one of the four different reasons the prior art renders the claims obvious. As discussed in the rejections, the sulphate concentration in the fermentation media is the “second factor” supporting the reasoning 
Appellant argues the prior art does not teach or suggest an overlapping range of sulphate in the claimed feedstuff (Appeal Brief, p. 10). Examiner is not persuaded by this argument for the following reasons. 
First, the claim is drawn to a feedstuff (a final product) – not a biomass (an intermediate product). Various combinations of intermediate products (ingredients) used to make the claimed final product (feedstuff) do not patentably distinguish the claimed final product from the final product suggested in the prior art. 
Claim 48 claims a feedstuff comprising two intermediate product ingredients, i.e., biomass and sulphate. Claim 48 suggests a range of sulphate in the feedstuff of 0.05% to 1.32%. Claim 48 claims a feedstuff comprising 2 to 22% biomass wherein the biomass ingredient comprises 25-60 g/kg sulphate. A feedstuff comprising 2% of biomass having 25 g/kg sulphate suggests a feedstuff comprising 0.5g/kg sulphate, which is 0.05% sulphate. A feedstuff comprising 22% of biomass having 60 g/kg sulphate suggests a feedstuff comprising 13.2g/kg sulphate, which is equivalent to 1.32% sulphate. See rejections for calculations. 
Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9), which overlaps the range of 0.05% to 1.32%.
Second, the concentration of sulphate in the biomass does not patentably distinguish the claimed invention from the prior art. 
Per MPEP 2144.05 II, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
In the present case, the prior art suggests the concentration of sulphate represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, for the following three factors. 
As a first factor, the prior art suggests sulphate concentration is known to   control the cell aggregate size during biomass fermentation. As such, one having ordinary skill in the art at the time of invention would have been motivated to use sulphate (sodium sulfate) in the concentration necessary to provide a significant portion of the sodium requirements of the fermentation (Barclay, para 0005) and to control the cell aggregate size during biomass fermentation (Barclay, para 0022). Please see rejections above for additional findings of fact from Barclay. 
NOTE: Appellant fails to address this first factor in the Appeal Brief. 
As a second factor, the present specification and prior art suggest overlapping ranges of chloride and sulphate concentrations in the fermentation medium. The present specification discloses chloride is employed in the fermentation in amounts of less than 3 g/l, in particular less than 500 mg/l, especially preferably less than 100 mg/l 
NOTE: Appellant presents arguments drawn to this factor on page 9 of the Appeal Brief. 
As a third factor, the prior art solves the same problem as disclosed in the present invention. The present specification and prior art suggest growing the biomass in a sodium sulphate solution for the same reason as the present specification, i.e., a chlorine free source of sodium to avoid corrosion. The present specification discloses biomass cells are fermented in a medium with low salinity to avoid corrosion (specification, p. 13, ln. 21-22). The present specification discloses sodium sulphate as a chlorine-free source of sodium salts (specification, p. 13, ln. 21-23). In a similar manner, Barclay discloses a fermentation medium containing non-chloride containing salt, which is sodium sulfate (para 0020; p. 13, Table 11). Barclay discloses the reduced 
NOTE: Appellant fails to address this third factor in the Appeal Brief. 
For the factors discussed above, the concentration of sulphate represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Appellant argues the order of performing the process steps results in a different product (Appeal Brief, p. 10, 2nd paragraph). Appellant asserts the sulphate present in the fermentation process impacts the EPS produced and the biological products made by the cells (Appeal Brief, p. 10, 2nd paragraph). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The features upon which Appellant relies (i.e., EPS produced and the biological products made by the cells) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Appellant argues Neece, Jobe and Barrows do not disclose sulfate content of the biomass regulate abrasion resistance and/or water stability (Appeal Brief, p. 10, last paragraph). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are not drawn to a method of regulating abrasion resistance and/or water stability with sulphate. Instead, Neece, Jobe 
Combination of Aksnes and Barclay (Appeal Brief, p. 11-12)
Appellant argues there is no reasonable expectation of success in combining Aksnes and Barclay (Appeal Brief, p. 11, 2nd full paragraph). Examiner is not persuaded by this argument. Aksnes discloses a PUFA containing (n-3 HUFA, citations in rejections) feedstuff that is a fish feed composition (p. 7, ln. 2). Barclay discloses the biomass product can be added directly as a PUFA (omega-3 HUFA) source in fish feed (para 0028). As such, one having ordinary skill in the art would reasonably expect that Barclay’s biomass could function as a source of PUFA in Aksnes’s fish feedstuff that comprises PUFAs. 
Appellant asserts the reason to combine the references is based upon simple substitution (Appeal Brief, p. 11, 2nd to last paragraph; and p. 12, last paragraph). Examiner disagrees. The rejections are based upon a teaching, suggestion, and motivation to combine the references. As stated in the rejections: 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof), as taught in Barclay, to the PUFA-containing feedstuff, taught in Aksnes, to obtain a PUFA-containing feedstuff comprising a Labyrinthulea biomass. One of ordinary skill in the art at the time the invention was filed would have been motivated to include Labyrinthulea biomass (Thraustochytrium, Schizochytrium, and mixtures thereof) because it acts as a PUFA (omega-3 HUFA) source for fish (Barclay, para 0028) and provides protein, which can contribute significantly to the nutritional value (para 0029). 


In response to Appellant’s argument that Aksnes is not concerned with fermentation at all but simply with the addition of a new component to compositions (Appeal Brief, p. 12, last paragraph), the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Appellant argues combining Barclay and Aksnes would require process steps that are not disclosed in Aksnes (Appeal Brief, p. 12, last paragraph). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a feedstuff – not a method of making a feedstuff. 
Appellant argues Thraustochytrids is not technically an algae (Appeal Brief, p. 12, 1st full paragraph). Appellant supports the argument with citation to Leyland et al., Are Thraustochytrids algae? (Appeal Brief, citing to Appendix IX, p. 12, 1st paragraph). Appellant also argues PUFAs and protein are readily available from commercial sources (Appeal Brief, p. 12, last paragraph). Examiner is not persuaded by this argument. The argument supports the case of prima facie obviousness. Leyland states “some literature and marketing sources” state that oils from Thraustochytrids are “derived from 'algae', in 

Rejections of claims 51, 52, and 54 as obvious over Aksnes, WO 2008/148873 A2; in view of Barclay, US 2008/0199923 A1; Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; Barrows et al., US 2016/0066600 A1; and Bouvier et al., Aquafeed Twin Screw Extrusion Processing. 
Appellant makes no arguments concerning the combination of Aksnes in view of Barclay, Neece, Jobe, Barrows, and Bouvier.

Double Patenting
Rejections of claims 48-50, 53, and 55-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,619,175 B2 in view of Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; and Barrows et al.,  US 2016/0066600 A1. 
Appellant “believes” the double patenting “rejection is based on the Examiner not considering elements of the present claims to be of patentable significance” (Appeal nd paragraph). Examiner is not persuaded by this argument. Appellant fails to reasoning presented in the Double Patenting rejections. 
The claims of US 10,619,175 B2 recite a feedstuff comprising a PUFA-comprising biomass, wherein the PUFA-comprising biomass comprises microbial cells of the taxon Labyrinthulomycetes, and has a sulphate content of 25 to 60 g/kg based on dry matter (claim 1). 
US 10,619,175 B2 does not claim feedstuff water stability and abrasion resistance. 
Neece, Jobe, and Barrows provide teaching, suggestion, and motivation for the claimed water stability and abrasion resistance. 
Appellant fails to address the findings of fact concerning Neece, Jobe, and Barrows. 

Rejections of claims 51, 52, and 54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,619,175 B2 in view of Neece et al., US 2007/0172540 A1; Jobe et al., US 2006/0127531 A1; Barrows et al.,  US 2016/0066600 A1; and in further view of Bouvier et al., Aquafeed Twin Screw Extrusion Processing. 
Appellant makes no arguments concerning the combination of US 10,619,175 B2 in view of Neece, Jobe, Barrows, and Bouvier. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Walter A Moore/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
/Anita Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.